TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00257-CR



                               Michael Joseph Taplin, Appellant

                                                v.

                                  The State of Texas, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 05-1000-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Michael Joseph Taplin seeks to appeal his conviction for two counts of aggravated

sexual assault of a child. The pro se notice of appeal was filed two months after sentence

was imposed. See Tex. R. App. P. 26.2(a). The trial court has certified that this is a plea bargain

case and Taplin has no right of appeal. See Tex. R. App. P. 25.2(a)(2), (d). The court has

also certified that Taplin waived the right of appeal. See Blanco v. State, 18 S.W.3d 218, 220

(Tex. Crim. App. 2000); see also Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003).

The appeal is dismissed.
                                          ___________________________________________

                                          Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: May 22, 2007

Do Not Publish




                                             2